Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on August 16, 2021.  As directed by the amendment: claims 1, 4 and 7-15 have been amended, claims 2-3, 5-6 and 16 have been cancelled, and claims 17-18 have been added.  Thus, claims 1, 4, 7-15 and 17-18 are presently pending in this application.  Applicant’s amendments are sufficient to overcome the §112(b) rejections of the previous action.  
Response to Arguments
Applicant’s arguments, see Remarks, filed August 16, 2021, with respect to newly amended claim 1 have been fully considered and are persuasive.  The rejection of claim 1 and claims depending therefrom has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Glenn Arnold on September 10, 2021.
The application has been amended as follows: 
Renumber claim 17 as claim 21.
Renumber claim 18 as claim 22.

Claim 1, line 19 “…shaft proximal…” should be “…shaft section proximal…”.

Claim 22 (renumbered claim 18), line 2 “…a proximal reinforced section…” should be “…a proximal portion of the reinforced section…”.

Allowable Subject Matter
Claims 1, 4, 7-15 and 21-22 are allowed.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: the claims in this application are allowed because the prior art of record fails to disclose either singularly or in combination the claimed reinforced steerable sheath assembly. 
The closest prior art is Heisel et al. (Heisel), US 2014/0336572 A1.
Regarding claim 1, Heisel fails to teach among all the limitations or render obvious a reinforced steerable sheath assembly as claimed, which includes a proximal reinforcement member positioned proximal to the coupling to further prevent displacement of the coupling upon actuation of the one or more pull wires, in combination with the total structure and function of the reinforced steerable sheath assembly as claimed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783